Citation Nr: 1036531	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  01-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
thyroiditis with hypothyroidism.

2.  Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for joint pain, to include as due 
to an undiagnosed illness.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin rash, to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for restless leg syndrome 
with night spasms.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had verified active service from July 1965 to June 
1970, from November 1988 to June 1989, and from September 1990 to 
July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
in December 2000, July 2002, and April 2006.  In September 2004, 
the Veteran appeared for a Board hearing addressing all of his 
claims except for the subsequently adjudicated claim for service 
connection for restless leg syndrome with night spasms.  The 
remaining claims were remained in December 2004.

The reopened claim for service connection for joint pain, as well 
as the claims for service connection for PTSD, memory loss, a 
skin rash, and restless leg syndrome with night spasms are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic lymphocytic thyroiditis with 
hypothyroidism was not first manifest in service or within one 
year thereafter and has not otherwise been etiologically linked 
to service by competent evidence.

2.  The evidence of record does not establish a chronic fatigue 
disability, either in terms of a known clinical diagnosis or any 
other disorder that continuously existed for six months or more.

3.  Following a March 1997 unappealed denial of service 
connection for 
joint pain, to include as due to an undiagnosed illness, VA 
received additional pertinent service records, including 
treatment records, that had not previously been associated with 
the claims file.


CONCLUSIONS OF LAW

1.  Service connection for chronic lymphocytic thyroiditis with 
hypothyroidism was not incurred in or aggravated by service, nor 
may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  A chronic fatigue disability was not incurred in or 
aggravated by service, or as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

3.  New and material evidence has been received to reopen a claim 
for service connection for joint pain, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

A.  General laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including endocrinopathies, may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

B.  Chronic lymphocytic thyroiditis with hypothyroidism

In this case, the Veteran's service treatment records are 
entirely negative for complaints of, or treatment for, symptoms 
specific to the thyroid gland.  Following service, the Veteran 
was treated for elevated thyroid findings beginning in June 1993, 
more than one year following separation from his final period of 
service.  VA treatment records indicate treatment for mild 
hypothyroidism in May 1994.  The claims file is devoid of any 
medical opinion from a treatment provider linking this disability 
to service, however.

The Board is aware of the Veteran's belief that this disorder 
dates back to service.  An analysis of such lay evidence requires 
consideration of both the credibility and the competency of 
the lay witness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")); see 
also 38 C.F.R. § 3.159(a)(2).  The Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the Board finds no conflicting statements or other findings 
of record that call the Veteran's credibility into question.  
However, in ascertaining the competency and probative value of 
lay evidence, recent decisions of the United States Court of 
Appeals for Veterans Claims (Court) have underscored the 
importance of determining whether a layperson is competent to 
identify the medical condition in question.  As a general 
matter, a layperson is not capable of opining on matters 
requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a veteran has been found to 
not be competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (concerning rheumatic fever).  

In the present case, the disability at issue concerns the thyroid 
gland.  See 38 C.F.R. § 4.119, Diagnostic Codes 7900-7906.  
Dysfunction of the thyroid gland is not productive of "unique 
and readily identifiable features" that are "capable of lay 
observation," particularly as compared to readily visible 
dysfunction like varicosities and ringing in the ears.  Rather, 
such dysfunction is more analogous to rheumatic fever, the 
internal disease addressed by Woehlaert.  In this regard, while 
certain symptoms listed in the criteria of Diagnostic Code 7903 
(hypothyroidism), such as fatigability, constipation, and mental 
sluggishness, might well be perceptible to the Veteran, he has 
not been shown to have the medical training to attribute such 
symptoms to a thyroid disorder, as opposed to, for example, a 
gastrointestinal or psychiatric disorder.  Consequently, the 
Board finds that the Veteran would not be competent to identify 
the medical condition in question, namely chronic lymphocytic 
thyroiditis with hypothyroidism.  As the Veteran's lay 
contentions have been found to not constitute competent evidence, 
they accordingly has no probative value.

As a final matter, the Board is aware that the February 2002 VA 
thyroid and parathyroid examination report confirming the current 
diagnosis does not contain an opinion as to etiology.  As 
indicated above, however, there is no competent evidence of 
record currently supporting the Veteran's claim.  The Board thus 
finds that there exists no reasonable likelihood that a 
reexamination would result in findings favorable to the Veteran, 
and such examination is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).  The Board would further point out that the Veteran 
failed to report for VA general medical examinations in June 2008 
and February 2010, the findings from which might well have 
supported his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for chronic lymphocytic 
thyroiditis with hypothyroidism, and this claim must be denied.  
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


II.  Fatigue

The Veteran has claimed service connection for fatigue as due to 
an undiagnosed illness resulting from his Southwest Asia service.  
Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed illness; 
such unexplained multisymptom illnesses defined by a cluster of 
signs or symptoms as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome; or any diagnosed illness that the 
Secretary determines under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section shall be 
considered service-connected for the purposes of all laws in the 
United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

In this case, the Veteran asserted in his December 1999 claim 
that he had felt "tired much of the time" since returning from 
the Gulf War.  A November 2001 VA treatment record contains a 
diagnosis of "[f]atigue," and fatigue is mentioned in several 
other VA treatment records from 2001 and 2002.   Neither the 
Veteran's own statements nor the treatment records contain any 
clarification as to whether the fatigue continuously existed for 
six months or more or exhibited intermittent episodes of 
improvement and worsening over a six-month period, as would be 
considered "chronic" under 38 C.F.R. § 3.317(a)(4).   

In order to obtain additional information as to this claimed 
disability, the Board requested a VA general medical examination 
in the December 2004 remand.  The Veteran was scheduled for such 
an examination in June 2008 and February 2010 but failed to 
report to both scheduled examinations.  In this regard, the Board 
notes that it is well-established that VA's duty to assist a 
claimant is not always a "one-way street."  A claimant seeking 
help cannot passively wait for it in those circumstances where he 
or she may or should have information that is essential in 
obtaining putative evidence, such as in the context of medical 
examination findings.  See Wood v. Derwinski, supra.  

Accordingly, in light of the Veteran's failure to report for the 
scheduled VA examinations and the lack of specificity of the 
remaining lay and medical evidence of record, the Board must 
conclude that there is insufficient evidence to substantiate the 
finding of a "chronic" fatigue disorder, as defined in 
38 C.F.R. § 3.317(a)(4).  Without such a finding, the criteria 
for service connection on an "undiagnosed illness" basis under 
38 C.F.R. § 3.317(a)(4) have not been met.  Moreover, absent any 
known clinical diagnosis of record corresponding to the claimed 
fatigue, there is no basis for further consideration under 
38 C.F.R. § 3.303.  

In summary, the preponderance of the evidence is against the 
Veteran's claim for service connection for fatigue, to include as 
due to an undiagnosed illness, and the claim must be denied.  See 
Gilbert v. Derwinski, supra.

II.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint pain, to include 
as due to an undiagnosed illness

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly decide 
the merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after August 
29, 2001.  As the veteran's current application was received by 
the RO prior to August 2001, this revision does not apply in the 
present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.156(a)).

In this case, the Veteran's initial claim for service connection 
for muscle and joint pain as due to an undiagnosed illness was 
denied in a January 1996 rating decision on the basis that the 
claimed disorder did not arise during service in the Persian Gulf 
theater and was not manifested to a compensable degree of 10 
percent within two years after the last date of such service.  
The Veteran was notified of this decision in the same month but 
did not respond within the following year.  The claim for service 
connection for muscle and joint pain was again denied in a March 
1997 rating decision, this time with citation to 38 C.F.R. 
§ 3.317.  The Veteran was notified of this denial in May 1997 but 
did not respond within the following year.  Both rating decisions 
are "final" under 38 U.S.C.A. § 7105(c).   

Normally, the Board's next step would be to address whether new 
and material evidence had been received since the March 1997 
denial, in terms of 38 C.F.R. § 3.156(a).  In this case, however, 
the Board is also aware of the receipt of extensive service 
department records, including service treatment records from the 
Veteran's first period of service, in April 2008.  New and 
material evidence cases involving newly received service 
department records, as here, are addressed by 38 C.F.R. 3.156(c).  
This provision has been revised during the pendency of this 
appeal, effective from October 6, 2006.

Under the prior provisions of 38 C.F.R. 3.156(c), where the new 
and material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This section 
comprehends official service department records which presumably 
have been misplaced and have now been located and forwarded to 
VA, as well as corrections by the service department of former 
errors of commission or omission in the preparation of the prior 
report or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of new evidence from 
the service department must be supported adequately by medical 
evidence.  Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned accordingly, 
except as it may be affected by the filing date of the original 
claim.

The current version of 38 C.F.R. § 3.156(c) contains more 
detailed provisions as to which particular service department 
records are to be governed by this section.  Except as otherwise 
provided, at any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  Such records include, but are not 
limited to, service records that are related to a claimed in-
service event, injury, or disease, regardless of whether such 
records mention the Veteran by name; additional service records 
forwarded by the Department of Defense or the service department 
to VA any time after VA's original request for service records; 
and declassified records that could not have been obtained 
because the records were classified when VA decided the claim.  
This section does not apply to records that VA could not have 
obtained when it decided the claim because the records did not 
exist when VA decided the claim, or because the claimant failed 
to provide sufficient information for VA to identify and obtain 
the records from the respective service department, the Joint 
Services Records Research Center, or from any other official 
source.

In this case, the recently received service treatment records 
existed at the time of the Veteran's original claim, and the 
Board is unable to reach the conclusion that VA could not have 
obtained these records at the time of that claim.  Service 
treatment records are normally obtained through contact with the 
service department, typically through the National Personnel 
Records Center (NPRC), without the need for additional specific 
information from the Veteran.  As such, the recent receipt of 
such records, and the circumstances leading to the receipt of the 
records, is sufficient to ensure that the claim be reconsidered 
on its merits, notwithstanding the provisions of 38 C.F.R. 
§ 3.156(a).  The claim has, in effect, been reopened.  To that 
extent, this disposition is favorable to the Veteran.  A final 
determination on this claim will not be made until the completion 
of additional development on remand, as described below, however.

III.  Duties to notify and assist

Preliminarily, the Board notes that this section will address 
only the claims for service connection for thyroid and fatigue 
disorders, as the joint pain claim has been reopened and is 
subject to further remand.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice letters addressing the above considerations 
were furnished to the Veteran in March and November of 2003.  
While these letters were furnished after the issuance of the 
appealed rating decisions, the appeal was subsequently 
readjudicated in Supplemental Statements of the Case issued in 
July 2009 and March 2010.  This course of corrective action 
ensures that there has been no prejudice to the Veteran on 
account of the timing of the 38 C.F.R. § 3.159(b) notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As the 
two noted claims for service connection are being denied, any 
deficiencies of notification as to VA's practices in assigning 
disability evaluations and effective dates for those evaluations 
are also not prejudicial, as no disability evaluations or 
effective dates will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  As noted above, the 
Veteran did not report for VA general medical examinations 
scheduled in June 2008 and February 2010, a request for which had 
been included in the November 2004 remand.  See Wood v. 
Derwinski, supra.  The remaining pertinent development requested 
in the November 2004 remand, namely soliciting additional 
information as to private treatment and obtaining additional 
service and VA records, has been accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for chronic lymphocytic 
thyroiditis with hypothyroidism is denied.

Entitlement to service connection for fatigue, to include as due 
to an undiagnosed illness, is denied.

New and material evidence has been received to reopen a claim for 
service connection for joint pain, to include as due to an 
undiagnosed illness; to this extent only, the appeal is granted.


REMAND

Given that the Board has reopened the Veteran's claim for service 
connection for joint pain, to include as due to an undiagnosed 
illness, the Board finds that a VA examination addressing the 
nature and etiology of this claimed disorder is "necessary" 
under 38 U.S.C.A. § 5103A(d) in view of his complaints of 
problems dating back to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes that the etiology of the 
Veteran's various joint problems was not addressed in the prior 
October 1994 VA orthopedic examination.

As to the Veteran's PTSD claim, the Board is cognizant of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board had 
denied a claim for service connection for PTSD where the Veteran 
specifically requested service connection for PTSD, but the 
medical record included diagnoses of an anxiety disorder and a 
schizoid disorder.  The Board narrowly construed the claim and 
denied upon the absence of a current diagnosis.  The Court 
pointed out that claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when determining 
what his actual claim may be.  The Court further noted that the 
Board should have considered alternative current conditions 
within the scope of the filed claim.  Id.  Here, the Veteran has 
also been diagnosed with depression and dysthymia, and his appeal 
should be expanded to include consideration of a psychiatric 
disorder other than PTSD.  To date, however, the Veteran's claim 
has not been adjudicated to include service connection for a 
psychiatric disorder other than PTSD.  Moreover, his claim has 
not been considered under recent amendments to 38 C.F.R. 
§ 3.304(f), concerning the evidentiary standard for establishing 
a PTSD stressor, that became effective as of July 12, 2010.

As indicated in a March 2000 statement, the Veteran considers 
memory loss to be one of his symptoms of PTSD.  The Board thus 
finds that the claim for service connection for memory loss is 
inextricably intertwined with the PTSD claim, and no further 
Board action on that claim is warranted until further development 
of the PTSD claim is completed.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered).  

As to the skin rash claim, the Board notes that the Veteran 
failed to report for VA general medical examinations scheduled 
for June 2008 and February 2010.  Following the Board's December 
2004 remand, however, he did furnish evidence supporting his 
claim, namely a November 2006 statement from Donald S. Walters, 
M.D., who noted that the Veteran's current scabies "may or may 
not" have been contracted during his service in Iraq.  Given 
this evidence, the Board finds that the Veteran's claims file 
should be reviewed by a VA medical professional to ascertain 
whether there exists a causal relationship between the current 
diagnosis and service.

Finally, as to the claim for service connection for restless leg 
syndrome with night spasms, the Board notes that the appeal as to 
this issue was perfected subsequent to the September 2004 Board 
hearing.  In his October 2007 Substantive Appeal, the Veteran 
clearly indicated that he sought both an RO hearing and a Travel 
Board hearing as to this issue.  He was later scheduled for an RO 
hearing but failed to report for that hearing.  There is no 
indication, however, that he was ever scheduled for a Travel 
Board hearing or that he ever specifically withdrew the Travel 
Board hearing request.  Such a hearing must therefore be afforded 
to the Veteran as to this sole issue.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim for service connection 
for a psychiatric disorder, to include 
PTSD.  This letter must inform the Veteran 
about the information and evidence that is 
necessary to substantiate the claim, 
specifically in regard to the portion of 
the claim addressing a psychiatric disorder 
other than PTSD, and provide notification 
of both the type of evidence that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
Veteran.  This letter should also contain a 
description of the revisions to 38 C.F.R. 
§ 3.304(f), as effectuated on July 12, 
2010.

2.  Then, the Veteran should be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed joint 
pain.  The examiner must review the claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  To the extent that multiple 
diagnoses are warranted for different 
joints, such diagnoses should be provided.  
For each diagnosed orthopedic disorder, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's active service.  

Alternatively, for each region of joint 
pain for which a known clinical diagnosis 
cannot be rendered, the examiner should 
specify whether the Veteran has a 
"chronic" disorder, meaning one 
characterized by both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, and 
other, non-medical indicators that are 
capable of independent verification and 
have existed for six months or more.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  The Veteran's claims file should also 
be reviewed by a qualified medical 
professional to ascertain whether a 
currently diagnosed skin disorder, as 
indicated in the aforementioned November 
2006 statement from Dr. Walters, is at 
least as likely as not (e.g., a 50 
percent or greater probability) 
etiologically related to service.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims for 
service connection for joint pain, a skin 
rash, and memory loss, all to include as 
due to an undiagnosed illness; and for a 
psychiatric disorder, to include PTSD, 
should be readjudicated.  Readjudication of 
the psychiatric disorder claim must include 
consideration of 38 C.F.R. § 3.304(f), as 
revised on July 12, 2010.  If the 
determination of any of these claims 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

5.  The Veteran should also be scheduled 
for a Travel Board hearing addressing only 
the claim for service connection for 
restless leg syndrome with night spasms as 
soon as practically possible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


